Order entered October 22, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00053-CV

  AGL CONSTRUCTORS, A JOINT VENTURE, ARCHER WESTERN
 CONTRACTORS, LLC, GRANITE CONSTRUCTION COMPANY, AND
   THE LANE CONSTRUCTION CORP., Appellants/Cross-Appellees

                                         V.

 PTG-HDR JV, PARSONS TRANSPORTATION GROUP, INC., AND HDR
          ENGINEERING, INC., Appellees/Cross-Appellants

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-05165

                                     ORDER

      This case is appropriate for mediation pursuant to Chapter 154 of the Texas

Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 154.001-.073. Accordingly, we ORDER this case referred to mediation. Any

objection to this Order must be filed and served upon all parties within 10 days

from the date of this Order; an objection that is neither timely filed nor ruled upon

before the scheduled mediation may be waived.
       Mediation is a mandatory but nonbinding settlement conference, conducted

with the assistance of the mediator.       Mediation is private, confidential and

privileged. After mediation, the mediator will advise the Court only that the case

did or did not settle.


       Within 14 days of the date of this order, the parties must agree upon the

person who will act as mediator and notify this Court of the mediator’s name and

contact information.     Unless the mediator agrees to mediate without fee, the

mediator will negotiate a reasonable fee with the parties, which shall be divided

and borne equally by the parties unless agreed otherwise, paid by parties directly to

the mediator, and taxed as costs. If the parties do not agree upon the fee requested

by the mediator, the Court will set a reasonable fee, which shall be taxed as costs.

All parties and their counsel are bound by the mediation rules attached to this order

and shall complete the information forms furnished by the mediator.


       Before the first scheduled mediation session, all parties shall provide the

mediator and all attorneys of record with an information sheet setting forth their

positions about the issues that need to be resolved. At or before the first session,

all parties shall produce all information necessary for the mediator to understand

the issues presented. The mediator may require any party to supplement the

information provided.
      Named parties shall be present during the entire mediation process and each

corporate party must be represented by an executive officer with authority to settle.

Mediation shall take place at a time to be agreed by the parties and the mediator.

Failure or refusal to attend the mediation as scheduled may result in the imposition

of sanctions, as permitted by law. The mediator shall notify the Court about the

outcome of the mediation within 10 days of the conclusion of the mediation

session.


                                             /s/    AMANDA L. REICHEK
                                                    PRESIDING JUSTICE
                          RULES FOR MEDIATION

1.   Definition of Mediation. Mediation is a process under which an impartial
     person, the mediator, facilitates communication between the parties to
     promote reconciliation, settlement or understanding among them. The
     mediator may suggest ways of resolving the dispute, but may not impose the
     mediator’s own judgment on the issues for that of the parties.

2.   Conditions Precedent Serving as Mediator. The mediator shall not serve
     as a mediator in any dispute in which he or she has any financial or personal
     interest in the result of the mediation. Prior to accepting an appointment, the
     mediator shall disclose any circumstance likely to create a presumption of
     bias or prevent a prompt meeting with parties.

3.   Authority of Mediator. The mediator does not have the authority to decide
     any issue for the parties, but will attempt to facilitate the voluntary
     resolution of the dispute by the parties. The mediator is authorized to
     conduct joint and separate meeting with the parties and to offer suggestions
     to assist the parties achieve settlement. If necessary, the mediator may also
     obtain expert advice concerning technical aspects of the dispute, provided
     that the parties agree and assume the expenses of obtaining such advice.
     Arrangements for obtaining such advice shall be made by the mediator or
     the parties, as the mediator shall determine.

4.   Parties Responsible for Negotiating Their Own Settlement. The parties
     understand the mediator will not and cannot impose a settlement in their
     case. The mediator, as an advocate for settlement, will use every effort to
     facilitate the negotiations of the parties. The mediator does not warrant or
     represent that settlement will result from the mediation process.

5.   Authority of Representatives. Party representatives must have authority to
     settle and all persons necessary to the decision to settle shall be present. The
     names and addresses of such persons shall be communicated in writing to all
     parties and the mediator.

6.   Time and Place of Mediation. The mediator shall fix the time of each
     mediation session. The mediation shall be held at the office of the mediator,
     or at any other convenient location agreeable to the mediator and the parties,
     as the mediator shall determine.
7.    Privacy. Mediation sessions are private. The parties and their
      representatives may attend mediation sessions. Other persons may attend
      only with the permission of the parties and with the consent of the mediator.

8.    Confidentiality and Privilege. Confidential information disclosed to a
      mediator by the parties or by witnesses in the course of the mediation shall
      not be divulged by the mediator. All records, reports or other documents
      received by a mediator while serving in that capacity shall be confidential.
      The mediator shall not be compelled to divulge such records or to testify in
      regard to the mediation in any adversary proceeding or judicial forum. Any
      party that violates this order shall pay all reasonable fees and expenses of the
      mediator and other parties, including reasonable attorney’s fees, incurred in
      opposing the efforts to compel testimony or records from the mediator.

9.    No Stenographic Record. There shall be no stenographic record of the
      mediation process and no person shall record any portion of the mediation
      session.

10.   No Service of Process at or near the site of the Mediation session. No
      subpoenas, summons, complaints, citations, writs or other process may be
      served upon any person at or near the site of any mediation session upon any
      person entering, attending or leaving the session.

11.   Termination of Mediation. The mediation shall be terminated: A) By the
      execution of a settlement agreement by the parties; B) By declaration of
      mediator to the effect that further efforts at mediation are no longer
      worthwhile; or, C) after the completion of one full mediation session, by a
      written declaration of a party or parties to the effect that the mediation
      proceedings are terminated.

12.   Interpretation and Application of Rules. The mediator shall interpret and
      apply these rules.

13.   Fees and Expenses. The mediator’s daily fee, if agreed upon prior to
      mediation, shall be paid in advance of each mediation day. The expenses of
      witnesses for either side shall be paid by the party producing such witnesses.
      All other expenses of the mediation, including fees and expenses of the
      mediator, and the expenses of any witness and the cost of any proofs or
      expert advice produced at the direct request of the mediator, shall be borne
      equally by the parties unless they agree otherwise.